                       Case 1:19-cv-01919-VEC Document 6
                                                       5 Filed 03/04/19
                                                               03/01/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern District
                                                   __________ District of
                                                                       of New York
                                                                          __________

                                                                    )
                                                                    )
                                                                    )
                        KEVIN
                        KEVIN GAREY
                              GAREY                                 )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
                 TIGER  DIRECT,    INC.                             )
                  BUY
               YANDY,  BUY
                   HALLLC
                 TOMMY      BABY,
                       LEONARD,
                         JOHN,
              NEWYORKCITY.COM,
                 RAZORGATOR
                  JACK RILEY   INCLLCINC.
                               INTERACTIVE
                                 INC
                             INVESTMENTS,  GROUP, INC
                                          LLC                       )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)         RAZORGATOR
                                            YANDY,
                                             TOMMY   LLC
                                                      JOHN,
                                           NEWYORKCITY.COM,
                                            HAL
                                            JACK LEONARD,
                                                   RILEY    INTERACTIVE
                                                              INC INC
                                                          INVESTMENTS,
                                                              LLC          GROUP,
                                                                           LLC      INC
                                           C/O
                                           20C/O
                                               THE
                                             C/O
                                              JOHN
                                            C/O   JEFFREY
                                                 THE
                                            C/O THE  CORPORATION
                                                             D WATTON
                                                       CORPORATION
                                                     STREET
                                                 CHRISCORPORATION     TRUST
                                                                        TRUSTCOMPANY
                                                        B. GERBIG TRUST COMPANY COMPANY
                                           TIGER
                                             21615
                                            BUY
                                           NEW
                                            206
                                                    DIRECT,
                                           CORPORATION
                                                    N 7TH
                                                   BUY
                                             CORPORATION
                                                 YORK,
                                            CORPORATION
                                                GRAND    BABY,
                                                         NEW
                                                         TETON
                                                                INC.
                                                           AVENUE
                                                             TRUST
                                                                YORK,
                                                              TRUST  CENTER
                                                                  INC.
                                                               TRUST
                                                                   WAY 10038 1209
                                                                       CENTER
                                                                      CENTER       ORANGE
                                                                                1209
                                                                               1209        ST
                                                                                      ORANGE
                                                                                     ORANGE  ST
                                                                                            ST
                                           C/O  THE
                                           WILMINGTON,
                                             PHOENIX, CORPORATION
                                             WILMINGTON,
                                            WILMINGTON,
                                            BOWLING     ARIZONA
                                            C/O THE GREEN, DELAWARE
                                                                  KY85027
                                                             DELAWARE,
                                                            DELAWARE
                                                        PRENTICE-HALL42104TRUST
                                                                        19801
                                                                          19801
                                                                         19801     COMPANY SYSTEM, INC.
                                                                             CORPORATION
                                           CORPORATION TRUST CENTER 1209 ORANGE ST
                                            251 LITTLE FALLS DRIVE
                                           WILMINGTON, DE, 19801
                                            WILMINGTON, DELAWARE 19808


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                                SHALOM LAW, PLLC.
                                                124-04 METROPOLITAN AVENUE
                                                KEW GARDENS, NY 11415



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:          3/4/2019                                                             /s/ P. Canales
                                                                                         Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01919-VEC Document 6
                                                        5 Filed 03/04/19
                                                                03/01/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
